     KRONENBERGER ROSENFELD, LLP                                       ISTRIC
1
     Karl S. Kronenberger (Bar No. 226112)                        TES D      TC
                                                                TA
2    Jeffrey M. Rosenfeld (Bar No. 222187)




                                                                                                O
                                                            S
     150 Post Street, Suite 520




                                                                                                 U
                                                          ED
3




                                                                                                  RT
     San Francisco, CA 94108
                                                                                DERED




                                                      UNIT
     Telephone: (415) 955-1155                                          O OR
4                                                               IT IS S
     Facsimile: (415) 955-1158




                                                                                                        R NIA
5    karl@KRInternetLaw.com
     jeff@KRInternetLaw.com                                                      nzale   z R o ge r s




                                                      NO
                                                                         onne Go
6                                                               Judge Yv




                                                                                                        FO
     MINC LLC




                                                          RT
                                                                          1/2/2020




                                                                                                   LI
7    Brinton J. Resto (pro hac application forthcoming)        ER




                                                            H




                                                                                                 A
     200 Park Ave. Suite 200                                        N                              C
8
     Orange Village, OH 44122                                           D IS T IC T        OF
                                                                              R
9    Telephone: (216) 373-7706
     Facsimile: (440) 792-5327
10   bresto@minclaw.com
11   Attorneys for Plaintiff Arron Goodin
12

13

14                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
15

16   ARRON GOODIN, an individual,                   Case No. 4:19-cv-08285-YGR
17
                  Plaintiff,
18                                                  PLAINTIFF’S VOLUNTARY
           v.                                       DISMISSAL WITHOUT PREJUDICE
19
     MORGAN GIULIANELLI, an individual,             Judge:      Yvonne Gonzalez Rogers
20   ALANA JOY KYLOW, an individual, and            Dept.:      1
     KRYSTYL BALDWIN, an individual, and            Date:       January 3, 2019
21   DOES 1–20, inclusive,                          Time:       09:00AM
22
                  Defendants.
23

24

25

26

27

28
     Case No. 4:19-cv-08285-YGR                           PLAINTIFF’S NTC OF WITHDRAWAL AND
                                                          DISMISSAL
1    TO THE COURT AND ALL PARTIES:

2           PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure

3    41(a)(1)(A)(i), Plaintiff is voluntarily dismissing this action without prejudice. Plaintiff

4    requests that all future deadlines, including the January 3, 2020 hearing, be removed

5    from the calendar. The parties have reached a settlement, and the domain at issue

6    <arrongoodin.com> has been transferred to Plaintiff.

7

8    Respectfully Submitted,

9    DATED: December 30, 2019                         KRONENBERGER ROSENFELD, LLP

10

11                                                    By:       s/ Jeffrey M. Rosenfeld
                                                                  Jeffrey M. Rosenfeld
12
                                                      Attorneys for Plaintiff Arron Goodin
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case No. 4:19-cv-08285-YGR                             PLAINTIFF’S NTC OF WITHDRAWAL AND
                                                  1         DISMISSAL
1                                   CERTIFICATE OF SERVICE

2           I am a resident of the state of California, over the age of eighteen years and not a
3    party to this action. My business address is 150 Post Street, Suite 520, San Francisco,
     California, 94108.
4
             I hereby certify that on December 30, 2019, I served:
5
        1) PLAINTIFF’S VOLUNTARY DISMISSAL WITHOUT PREJUDICE
6

7    on the parties listed below as follows:

8
      Defendant Morgan Giulianelli                   Defendant Alana Joy Kylow
9     mguilianelli88@gmail.com                       me@alanajoy.com

10    Defendant Krystyl Baldwin
      krystylb@gmail.com
11

12       X         BY EMAIL, at the address(es) listed above.

13       X         (Federal) I declare that I am employed in the office of a member of the bar of
                   this court at whose direction the service was made.
14
     DATED: December 30, 2019
15

16

17                                                        Leah Vulić
18

19

20

21

22

23

24

25

26

27

28
     Case No. 4:19-cv-08285-YGR                          PLAINTIFF’S NTC OF WITHDRAWAL AND
                                                 2       DISMISSAL
